In the United States Court of Federal Claims
                                          No. 98-488 C
                                     Filed: August 13, 2014

****************************************
                                       *
                                       *
SACRAMENTO MUNICIPAL UTILITY           *
DISTRICT,                              *
                                       *
      Plaintiff,                       *
                                       *
v.                                     *
                                       *
THE UNITED STATES,                     *
                                       *
      Defendant.                       *
                                       *
                                       *
****************************************


                                FINAL JUDGMENT ORDER

        Pursuant to the United States Court of Appeals for the Federal Circuit’s June 20, 2014
decision in the appeal of Case No. 98-488C, the court finds that Plaintiff Sacramento Municipal
Utility District is entitled to a damages award of $53,139,863 for costs incurred from January 1,
1992 to December 31, 2003. The Federal Circuit issued its mandate in this case on August 11,
2014. The court therefore reinstates the award to Plaintiff of $53,139,863 and directs that the
judgment be executed immediately.

       The Clerk of the United States Court of Federal Claims is directed to enter final judgment
in Case No. 98-488C in favor of Plaintiff Sacramento Municipal Utility District in the amount of
$53,139,863 for costs incurred from January 1, 1992 to December 31, 2003.



       IT IS SO ORDERED.

                                                    s/ Susan G. Braden
                                                    SUSAN G. BRADEN
                                                    Judge